         Exhibit 14

  Plaintiffs’ Supplemental
Response to Defendants’ First
 Interrogatories to Plaintiffs
                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

   DARCY CORBITT, et al.,                             )
                                                      )
                  Plaintiffs,                         ) Civil Action No. 2:18-cv-91-MHT-GMB
   vs.                                                )
                                                      )
   HAL TAYLOR, in his official capacity as            )
   Secretary of the Alabama Law Enforcement           )
   Agency, et al.,                                    )
                                                      )
                  Defendants.                         )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )

         PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO DEFENDANTS’ FIRST
                      INTERROGATORIES TO PLAINTIFFS

         Plaintiffs Darcy Corbitt, Destiny Clark, and Jane Doe, by and through their attorneys,

respond as follows to Defendants’ interrogatories with a supplemental response to interrogatory

number sixteen.

                     GENERAL OBJECTIONS AND QUALIFICATIONS

         1.     Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request is overbroad, vague, ambiguous, and/or unduly burdensome.

         2.     Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request seeks information or documents protected by the attorney-client privilege, or any other

evidentiary privilege, including any privilege involving health care providers or the work-

product doctrine.

                                                  1
        3.      Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request seeks information or documents not reasonably calculated to lead to the discovery of

admissible evidence.

        4.      Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request seeks to have Plaintiff create documents that do not exist.

        5.      Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request seeks information or documents that would be unreasonably cumulative or duplicative

or equally available to Defendant.

        6.      Plaintiffs object to Defendants’ discovery requests to the extent that any inquiry

or request calls for a legal conclusion.

        7.      Plaintiffs object to each of Defendants’ discovery requests that is not limited by a

specific time restriction.

        8.      Plaintiffs reserve the right to supplement their responses to these requests to the

extent that additional information becomes available to them.



                                       Supplemental Response

        16. For each plaintiff, state every gender confirming procedure or gender reassignment

procedure the plaintiff has undergone.

        RESPONSE: To the extent not answered through documents produced pursuant to

Plaintiffs’ initial disclosures, in Plaintiffs’ Responses to the Defendants’ First Requests to Admit,

or in the rest of this response, the Plaintiffs object to this interrogatory because it is irrelevant to

any party’s claim or defense, not proportional to the needs of the case, overly broad, unduly

burdensome and invasive, and seeks material protected by psychiatrist-patient or psychologist-

patient privilege.
                                                    2
       Without waiving any of the objections and qualifications noted in this response or above,

and subject to the Protective Orders in this case. Plaintiffs state that the only gender-confirming

surgery Destiny Clark has received is augmentation mammoplasty.




                                      s/ Brock Boone
                                      Brock Boone
                                      Randall C. Marshall
                                      ACLU OF ALABAMA
                                      P.O. Box 6179
                                      Montgomery, AL 36106-0179
                                      (334) 265-2754
                                      bboone@aclualabama.org
                                      rmarshall@aclualabama.org

                                      Rose Saxe
                                      Gabriel Arkles
                                      ACLU LGBT & HIV Project / ACLU Foundation
                                      125 Broad St., 18th Floor
                                      New York, NY 10004
                                      (212) 549-2605
                                      rsaxe@aclu.org
                                      garkles@aclu.org
                                      Admitted Pro Hac Vice




                                                 3
                                CERTIFICATE OF SERVICE

       I certify that on October 19, 2018, I served the above document on Brad Chynoweth

(bchynoweth@ago.state.al.us), Michael Robinson (michael.robinson@alea.gov), and Win

Sinclair (wsinclair@ago.state.al.us) via email.



                                         s/ Brock Boone




                                                  4
